Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-19 remain pending in the application in response to the applicant’s amendments to the rejections previously set forth in the Non-Final Office Action mailed March 14, 2022. 

Response to Arguments
Applicant’s arguments, see pg. 9-10, filed June 14, 2022, with respect to the rejection(s) of claim 1 under 35 U.S.C. 102(a) (Kanimaya) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kamiyama and Ogawa, as shown below. 
For claim 1, the applicant argues that “in Kamiyama, the user is not notified of a condition where TIC analysis cannot be correctly performed (leading to changes in the TIC graph in a discontinuous manner), while viewing the TIC graph displayed.” (see pg. 12), and the examiner disagrees. Kamiyama teaches the limitation “control to notify that the parameter of processing was changed by the user operation in association with displaying a result of the TIC analysis”. The limitation does not explicitly mention where the notification is a visual notification, nor does the limitation mention where a visual notification is displayed simultaneously with the TIC graph. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kamiyama (US 20020035329 A1, published March 21, 2002) in view of Ogawa (US 20020094115 A1, published July 18, 2002), hereinafter referred to as Kamiyama and Ogawa, respectively. 
Regarding claim 1, ultrasonic observation device (Fig. 1, ultrasonic diagnosis apparatus) comprising: 
a processor comprising hardware (Fig. 1, device body 11 is equated to a processor, and the different processing circuits within the device body 11 equated to hardware; see para 0036 — “The device body 11 comprises an ultrasonic transmitter unit 21, an ultrasonic receiver unit 22, a B-mode processing circuit 23, a Doppler processing circuit 24, an image processing circuit 25, an image memory circuit 26, a display part 28, a heartbeat detection unit 29, a storage medium 30, a controller 31, a network circuit 32, and a graphic circuit 33.”), 
wherein the processor is configured to, in a first period: 
receive a user operation to change a parameter of processing (for controlling ultrasonic waves to be transmitted; Fig. 1; see para. 0084 — “When position information thus indicated by the operator is sent to the controller 32, the controller 32 reads transmission/reception condition parameters which comply with the “optimal analysis conditions” from the storage medium 30, thereby to instruct a setting change to each of the circuits in the apparatus body.”); 
perform the processing based on the change to the parameter of processing to generate ultrasound images (see para. 0088 — “According to a support function to obtain securely data required for a diagnosis/analysis protocol, transmission/ reception conditions optimal for quantitative analysis are set with respect to a local interested area specified by an operator.”); and 
store input information of the user operation with the ultrasound images generated (see para. 0084 — “When position information thus indicated by the operator is sent to the controller 32, the controller 32 reads transmission/reception condition parameters which comply with the “optimal analysis conditions” from the storage medium 30, thereby to instruct a setting change to each of the circuits in the apparatus body.”; see para. 0042 — “The image memory circuit 26 is constructed by a storage memory for storing image data.” Where the input information of the user operation (optimal analysis conditions) is stored in storage medium 30 (to be read by the controller 32)), and 
wherein the processor is configured to, in a second period: 
read a video made of the ultrasound images (see para. 0042 — “The image memory circuit 26 is constructed by a storage memory for storing image data. An operator can read out the information from this memory after diagnosis, so that a motion picture can be reproduced with use of a plurality of images.” Reading a video made of the ultrasound images (based on stored changed parameters) is equated to reading a motion picture of a plurality of images (based on stored changed parameters in storage medium 30)); 
perform, on the video, time intensity curve (TIC) analysis of temporal changes in signal intensities of the ultrasonic waves, the temporal changes being caused by a contrast dye administered into the subject (see para 0041 — “The image processing circuit 25 executes graphic conversion of time-based change of luminance with respect to an interested area, on the basis of an inputted image signal. The graph is called a TIC (Time Intensity Curve) and is used for quantitatively grasping the process of strengthening an echo signal in the interested area.”; see para. 0048 — “...operation of the ultrasonic diagnosis apparatus 10 will be explained with reference to FIG. 2 in case of executing a diagnosis protocol concerning quantitative analysis (TIC) using a contrast agent.”; see para. 0088 — “According to a support function to obtain securely data required for a diagnosis/analysis protocol, transmission/ reception conditions optimal for quantitative analysis are set with respect to a local interested area specified by an operator.” Where TIC analysis (diagnosis/analysis protocol) is performed on the video (motion picture of a plurality of images based on stored changed parameters in storage medium 30));
extract the input information stored with the ultrasound images (see para. 0084 — “When position information thus indicated by the operator is sent to the controller 32, the controller 32 reads transmission/reception condition parameters which comply with the “optimal analysis conditions” from the storage medium 30, thereby to instruct a setting change to each of the circuits in the apparatus body.”; see para. 0087 — “...clear indication of an optimal area based on a marker corresponds to the conditions, and there can be a structure in which inside and outside of a marker area are displayed, distinguished from each other, or a structure in which the operator is notified that the present mode is being executed by indicating a text or icon on the screen.” Where extracting stored input information is equated to displaying a marker corresponding to the conditions (changed parameter) from storage medium 30); and 
control to notify that the parameter of processing was changed by the user operation in association with displaying a result of the TIC analysis (see para. 0087-0088 —“...if the method is executed, it is preferable to include a device for notifying the operator that photographing which is being presently executed is changed in compliance with “optimal analysis conditions”...According to a support function to obtain securely data required for a diagnosis/analysis protocol, transmission/reception conditions optimal for quantitative analysis are set with respect to a local interested area specified by an operator.” Where the diagnosis/analysis protocol is the TIC analysis; Fig. 12, TIC curve; see para. 0101 — “A plurality of luminance change curves can be calculated with respect to all time phases. Further, the apparatus comprises calculation programs for obtaining an averaged curve and for making calculations such as addition and subtraction between arbitrary curves, with respect to the plurality of curves, and an interface thereof.” Where notifying the parameter is changed is notifying the operator that imaging is changed based on the changed parameters corresponding to “optimal analysis conditions”, and displaying a result of TIC analysis is equated to making calculations of the luminance change curves and displaying the curve).
Kamiyama teaches receiving a user operation to change a parameter of processing (transmission processing), but does not explicitly teach to receive a user operation to change a parameter of processing to be performed on ultrasonic signals converted from ultrasonic waves reflected from a subject (reception processing).
Whereas, Ogawa, in the same field of endeavor, teaches to receive a user operation to change a parameter of processing to be performed on ultrasonic signals converted from ultrasonic waves reflected from a subject (see para. 0039 – “…the operator not only inputs the information of object to the information input unit 3, but also selects that one of the plurality of image processing condition parameter sets which corresponds to the input information of object.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified receiving a user operation to change a parameter of processing, as disclosed in Kanimaya, by instead receiving a user operation to change a parameter of processing to be performed on ultrasonic signals converted from ultrasonic waves reflected from a subject, as disclosed in Ogawa. One of ordinary skill in the art would have been motivated to make this modification in order to optimize an image in a region of interest within a screen to be easily set for each individual body part of an object to be inspected, as taught in Ogawa (see para. 0010). 
Furthermore, regarding claim 9, Kamiyama further teaches wherein the processor is configured to extract only information that affects the ultrasound images from the input information (see para. 0084 — “When position information thus indicated by the operator is sent to the controller 32, the controller 32 reads transmission/reception condition parameters which comply with the “optimal analysis conditions” from the storage medium 30, thereby to instruct a setting change to each of the circuits in the apparatus body.”; see para. 0087 — “...clear indication of an optimal area based on a marker corresponds to the conditions, and there can be a structure in which inside and outside of a marker area are displayed, distinguished from each other, or a structure in which the operator is notified that the present mode is being executed by indicating a text or icon on the screen.” Where extracting stored input information is equated to displaying a marker corresponding to the conditions (changed parameter) from storage medium 30).
Furthermore, regarding claim 11, Kamiyama further teaches wherein the first period is a period for transmitting ultrasonic waves to the subject or receiving the ultrasonic waves reflected from the subject (Fig. 1; see para. 0035 — “The ultrasonic diagnosis apparatus 10 includes an ultrasonic probe 12 which serves to transmit/receive an ultrasonic signal to/from a subject...”). 
Furthermore, regarding claim 12, Kamiyama further teaches wherein the first period is a period for storing the ultrasound images (Fig. 1; see para. 0042 — “The image memory circuit 26 is constructed by a storage memory for storing image data.”).
Furthermore, regarding claim 14, Kamiyama further teaches wherein in controlling to notify that the parameter of processing was changed by the user operation, the processor is configured to control a display to display that the parameter of processing performed on the ultrasonic signals was changed by the user operation in association with displaying the result of the TIC analysis (see para. 0087-0088 — “...if the method is executed, it is preferable to include a device for notifying the operator that photographing which is being presently executed is changed in compliance with “optimal analysis conditions”...According to a support function to obtain securely data required for a diagnosis/analysis protocol, transmission/reception conditions optimal for quantitative analysis are set with respect to a local interested area specified by an operator.” Where the diagnosis/analysis protocol is the TIC analysis; Fig. 12, TIC curve; see para. 0101 — “A plurality of luminance change curves can be calculated with respect to all time phases. Further, the apparatus comprises calculation programs for obtaining an averaged curve and for making calculations such as addition and subtraction between arbitrary curves, with respect to the plurality of curves, and an interface thereof.” Where notifying the parameter is changed is notifying the operator that imaging is changed based on the changed parameters corresponding to “optimal analysis conditions”, and displaying a result of TIC analysis is equated to making calculations of the luminance change curves and displaying the curve).
Furthermore, regarding claim 15, Kamiyama further teaches wherein the input information includes the user operation affecting a luminance of the ultrasonic images (Fig. 1; see para. 0084 — “When position information thus indicated by the operator is sent to the controller 32, the controller 32 reads transmission/reception condition parameters which comply with the “optimal analysis conditions” from the storage medium 30, thereby to instruct a setting change to each of the circuits in the apparatus body.”; see para. 0039 — “Echo signal logarithmic amplification, envelope detection processing, and the like are carried out and converted into data in which signal strength is expressed by the brightness of luminance.” So user operation (operator input of setting the transmission/reception parameters) affects the brightness of luminance of the ultrasound images).

Regarding claim 10, Kamiyama teaches a method for operating an ultrasonic observation device, the method comprising: 
in a first period: 
receiving a user operation to change a parameter of processing (for controlling ultrasonic waves to be transmitted; Fig. 1; see para. 0084 — “When position information thus indicated by the operator is sent to the controller 32, the controller 32 reads transmission/reception condition parameters which comply with the “optimal analysis conditions” from the storage medium 30, thereby to instruct a setting change to each of the circuits in the apparatus body.”); 
performing the processing based on the change to the parameter of processing to generate ultrasound images (see para. 0088 — “According to a support function to obtain securely data required for a diagnosis/analysis protocol, transmission/ reception conditions optimal for quantitative analysis are set with respect to a local interested area specified by an operator.”); and 
storing input information of the user operation with the ultrasound images generated (see para. 0084 — “When position information thus indicated by the operator is sent to the controller 32, the controller 32 reads transmission/reception condition parameters which comply with the “optimal analysis conditions” from the storage medium 30, thereby to instruct a setting change to each of the circuits in the apparatus body.”; see para. 0042 — “The image memory circuit 26 is constructed by a storage memory for storing image data.” Where the input information of the user operation (optimal analysis conditions) is stored in storage medium 30 (to be read by the controller 32)); and 
in a second period: 
reading a video made of the ultrasound images (see para. 0042 — “The image memory circuit 26 is constructed by a storage memory for storing image data. An operator can read out the information from this memory after diagnosis, so that a motion picture can be reproduced with use of a plurality of images.” Reading a video made of the ultrasound images (based on stored changed parameters) is equated to reading a motion picture of a plurality of images (based on stored changed parameters in storage medium 30)); 
performing, on the video, time intensity curve analysis of temporal changes in signal intensities of the ultrasonic waves, the temporal changes being caused by a contrast dye administered into the subject (see para 0041 — “The image processing circuit 25 executes graphic conversion of time-based change of luminance with respect to an interested area, on the basis of an inputted image signal. The graph is called a TIC (Time Intensity Curve) and is used for quantitatively grasping the process of strengthening an echo signal in the interested area.”; see para. 0048 — “...operation of the ultrasonic diagnosis apparatus 10 will be explained with reference to FIG. 2 in case of executing a diagnosis protocol concerning quantitative analysis (TIC) using a contrast agent.”; see para. 0088 — “According to a support function to obtain securely data required for a diagnosis/analysis protocol, transmission/ reception conditions optimal for quantitative analysis are set with respect to a local interested area specified by an operator.” Where TIC analysis (diagnosis/analysis protocol) is performed on the video (motion picture of a plurality of images based on stored changed parameters in storage medium 30)); 
extracting the input information stored with the ultrasound images (see para. 0084 — “When position information thus indicated by the operator is sent to the controller 32, the controller 32 reads transmission/reception condition parameters which comply with the “optimal analysis conditions” from the storage medium 30, thereby to instruct a setting change to each of the circuits in the apparatus body.”; see para. 0087 — “...clear indication of an optimal area based on a marker corresponds to the conditions, and there can be a structure in which inside and outside of a marker area are displayed, distinguished from each other, or a structure in which the operator is notified that the present mode is being executed by indicating a text or icon on the screen.” Where extracting stored input information is equated to displaying a marker corresponding to the conditions (changed parameter) from storage medium 30); and 
controlling to notify that the parameter of processing was changed by the user operation in association with displaying a result of the TIC analysis (see para. 0087-0088 —“...if the method is executed, it is preferable to include a device for notifying the operator that photographing which is being presently executed is changed in compliance with “optimal analysis conditions”...According to a support function to obtain securely data required for a diagnosis/analysis protocol, transmission/reception conditions optimal for quantitative analysis are set with respect to a local interested area specified by an operator.” Where the diagnosis/analysis protocol is the TIC analysis; Fig. 12, TIC curve; see para. 0101 — “A plurality of luminance change curves can be calculated with respect to all time phases. Further, the apparatus comprises calculation programs for obtaining an averaged curve and for making calculations such as addition and subtraction between arbitrary curves, with respect to the plurality of curves, and an interface thereof.” Where notifying the parameter is changed is notifying the operator that imaging is changed based on the changed parameters corresponding to “optimal analysis conditions”, and displaying a result of TIC analysis is equated to making calculations of the luminance change curves and displaying the curve).
Kamiyama teaches receiving a user operation to change a parameter of processing (transmission processing), but does not explicitly teach to receive a user operation to change a parameter of processing to be performed on ultrasonic signals converted from ultrasonic waves reflected from a subject (reception processing).
Whereas, Ogawa, in the same field of endeavor, teaches to receive a user operation to change a parameter of processing to be performed on ultrasonic signals converted from ultrasonic waves reflected from a subject (see para. 0039 – “…the operator not only inputs the information of object to the information input unit 3, but also selects that one of the plurality of image processing condition parameter sets which corresponds to the input information of object.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified receiving a user operation to change a parameter of processing, as disclosed in Kanimaya, by instead receiving a user operation to change a parameter of processing to be performed on ultrasonic signals converted from ultrasonic waves reflected from a subject, as disclosed in Ogawa. One of ordinary skill in the art would have been motivated to make this modification in order to optimize an image in a region of interest within a screen to be easily set for each individual body part of an object to be inspected, as taught in Ogawa (see para. 0010). 
Furthermore, regarding claim 16, Kamiyama further teaches wherein the input information includes the user operation affecting a luminance of the ultrasonic images (Fig. 1; see para. 0084 — “When position information thus indicated by the operator is sent to the controller 32, the controller 32 reads transmission/reception condition parameters which comply with the “optimal analysis conditions” from the storage medium 30, thereby to instruct a setting change to each of the circuits in the apparatus body.”; see para. 0039 — “Echo signal logarithmic amplification, envelope detection processing, and the like are carried out and converted into data in which signal strength is expressed by the brightness of luminance.” So user operation (operator input of setting the transmission/reception parameters) affects the brightness of luminance of the ultrasound images).

Regarding claim 13, Kamiyama teaches a non-transitory computer-readable medium storing instructions that cause a computer to (Fig. 1; see para. 0043 — “A storage medium 30 saves constantly image data in an image memory circuit and also stores various software programs used for an analysis program.”) at least perform:
 in a first period: 
receive a user operation to change a parameter of processing (for controlling ultrasonic waves to be transmitted; Fig. 1; see para. 0084 — “When position information thus indicated by the operator is sent to the controller 32, the controller 32 reads transmission/reception condition parameters which comply with the “optimal analysis conditions” from the storage medium 30, thereby to instruct a setting change to each of the circuits in the apparatus body.”); 
perform the processing based on the change to the parameter of processing to generate ultrasound images (see para. 0088 — “According to a support function to obtain securely data required for a diagnosis/analysis protocol, transmission/ reception conditions optimal for quantitative analysis are set with respect to a local interested area specified by an operator.”); and 
store input information of the user operation with the ultrasound images generated (see para. 0084 — “When position information thus indicated by the operator is sent to the controller 32, the controller 32 reads transmission/reception condition parameters which comply with the “optimal analysis conditions” from the storage medium 30, thereby to instruct a setting change to each of the circuits in the apparatus body.”; see para. 0042 — “The image memory circuit 26 is constructed by a storage memory for storing image data.” Where the input information of the user operation (optimal analysis conditions) is stored in storage medium 30 (to be read by the controller 32)), and 
in a second period: 
read a video made of the ultrasound images (see para. 0042 — “The image memory circuit 26 is constructed by a storage memory for storing image data. An operator can read out the information from this memory after diagnosis, so that a motion picture can be reproduced with use of a plurality of images.” Reading a video made of the ultrasound images (based on stored changed parameters) is equated to reading a motion picture of a plurality of images (based on stored changed parameters in storage medium 30)); 
perform, on the video, time intensity curve (TIC) analysis of temporal changes in signal intensities of the ultrasonic waves, the temporal changes being caused by a contrast dye administered into the subject (see para 0041 — “The image processing circuit 25 executes graphic conversion of time-based change of luminance with respect to an interested area, on the basis of an inputted image signal. The graph is called a TIC (Time Intensity Curve) and is used for quantitatively grasping the process of strengthening an echo signal in the interested area.”; see para. 0048 — “...operation of the ultrasonic diagnosis apparatus 10 will be explained with reference to FIG. 2 in case of executing a diagnosis protocol concerning quantitative analysis (TIC) using a contrast agent.”; see para. 0088 — “According to a support function to obtain securely data required for a diagnosis/analysis protocol, transmission/ reception conditions optimal for quantitative analysis are set with respect to a local interested area specified by an operator.” Where TIC analysis (diagnosis/analysis protocol) is performed on the video (motion picture of a plurality of images based on stored changed parameters in storage medium 30));
extract the input information stored with the ultrasound images (see para. 0084 — “When position information thus indicated by the operator is sent to the controller 32, the controller 32 reads transmission/reception condition parameters which comply with the “optimal analysis conditions” from the storage medium 30, thereby to instruct a setting change to each of the circuits in the apparatus body.”; see para. 0087 — “...clear indication of an optimal area based on a marker corresponds to the conditions, and there can be a structure in which inside and outside of a marker area are displayed, distinguished from each other, or a structure in which the operator is notified that the present mode is being executed by indicating a text or icon on the screen.” Where extracting stored input information is equated to displaying a marker corresponding to the conditions (changed parameter) from storage medium 30); and 
control to notify that the parameter of processing was changed by the user operation in association with displaying a result of the TIC analysis (see para. 0087-0088 —“...if the method is executed, it is preferable to include a device for notifying the operator that photographing which is being presently executed is changed in compliance with “optimal analysis conditions”...According to a support function to obtain securely data required for a diagnosis/analysis protocol, transmission/reception conditions optimal for quantitative analysis are set with respect to a local interested area specified by an operator.” Where the diagnosis/analysis protocol is the TIC analysis; Fig. 12, TIC curve; see para. 0101 — “A plurality of luminance change curves can be calculated with respect to all time phases. Further, the apparatus comprises calculation programs for obtaining an averaged curve and for making calculations such as addition and subtraction between arbitrary curves, with respect to the plurality of curves, and an interface thereof.” Where notifying the parameter is changed is notifying the operator that imaging is changed based on the changed parameters corresponding to “optimal analysis conditions”, and displaying a result of TIC analysis is equated to making calculations of the luminance change curves and displaying the curve).
Kamiyama teaches receiving a user operation to change a parameter of processing (transmission processing), but does not explicitly teach to receive a user operation to change a parameter of processing to be performed on ultrasonic signals converted from ultrasonic waves reflected from a subject (reception processing).
Whereas, Ogawa, in the same field of endeavor, teaches to receive a user operation to change a parameter of processing to be performed on ultrasonic signals converted from ultrasonic waves reflected from a subject (see para. 0039 – “…the operator not only inputs the information of object to the information input unit 3, but also selects that one of the plurality of image processing condition parameter sets which corresponds to the input information of object.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified receiving a user operation to change a parameter of processing, as disclosed in Kanimaya, by instead receiving a user operation to change a parameter of processing to be performed on ultrasonic signals converted from ultrasonic waves reflected from a subject, as disclosed in Ogawa. One of ordinary skill in the art would have been motivated to make this modification in order to optimize an image in a region of interest within a screen to be easily set for each individual body part of an object to be inspected, as taught in Ogawa (see para. 0010). 

Claims 2-6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kamiyama in view of Ogawa, as applied to claim 1 above, and in further view of Takagi et al. (US 20150196281 A1, published July 16, 2015), hereinafter referred to as Takagi.
Regarding claim 2, Kamiyama in view of Ogawa teaches all of the elements disclosed in claim 1 above.
Kamiyama in view of Ogawa does not explicitly teach wherein the processor is configured to control to notify operation timing at which the user operation was performed.
Whereas, Takagi, in the same field of endeavor, teaches wherein the processor is configured to control to notify operation timing at which the user operation was performed (see para. 0113 — “Further, storage of the ultrasound image is performed for a required time for the type classification. The required time varies depending on subject location. When the operator instructs that reproduction is to be stopped before the required time has passed, the ultrasound diagnostic device 100 does not perform the type classification and provides notification to the operator such as displaying a prompt to start again or a warning that classification will be imprecise.” Where user operation is equated to the operator instructing either the continuation or stopping of the storing the ultrasound images in a time series for type classification).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified notify that the parameter of processing performed on the ultrasonic signals was changed by the user operation in association with displaying a result of the TIC analysis, as disclosed in Kamiyama in view of Ogawa, by having the processor control to notify operation timing at which the user operation was performed, as disclosed in Takagi. One of ordinary skill in the art would have been motivated to make this modification in order to allow the operator to see the required time for classification and how much time has passed to prevent operator mistakes, as taught in Takagi (see para. 0113).
Furthermore, regarding claim 3, Takagi further teaches wherein the processor is configured to control a display to display information onthe operation timing, at which the user operation was performed, superimposed ona TIC graph area in which the result of the TIC analysis is displayed as a graph (Fig. 17, where classification interval 151 (the start then stopping of the storing the ultrasound images in a time series for type classification is equated to operation timings) is set by the operator and superimposed on the TIC graph area; see para. 0165 — “Further, as illustrated in FIG. 17, the ultrasound diagnostic device 100 may display a TIC used in classification (inputted TIC 150), and may further display a classification interval 151 and a contribution ratio 152 corresponding to the classification interval 151. Further, the operator may change the contribution ratio 152 via the input device 118.”). 
Furthermore, regarding claim 4, Takagi further teaches wherein the processor is configured to set, as TIC analysis range, interval between neighboring operation timings across a selected point of time in the TIC graph area (Fig. 17, where classification interval 151 (the start (one operation timing) then stopping (another operation timing) of the storing the ultrasound images in a time series for type classification) is set by the operator and superimposed on the TIC graph area; see para. 0165 — “Further, as illustrated in FIG. 17, the ultrasound diagnostic device 100 may display a TIC used in classification (inputted TIC 150), and may further display a classification interval 151 and a contribution ratio 152 corresponding to the classification interval 151. Further, the operator may change the contribution ratio 152 via the input device 118.”). 
Furthermore, regarding claim 5, Takagi further teaches wherein the processor is configured to set, as TIC analysis range, interval from start of storing till the user operation performed for first time (Fig. 6, where the TIC analysis range interval can be from start of storing (generating images S110 and storing images S111) till user decides “YES” reproduction stops at S113 (user operation performed for the first time)).
Furthermore, regarding claim 6, Takagi further teaches wherein, according to selection made by user, the processor is configured to set, as TIC analysis range, interval from start of storing till the user operation performed for first time (Fig. 6, where the TIC analysis range interval can be from start of storing (generating images S110 and storing images S111) till user decides “YES” reproduction stops at $113 (user operation performed for the first time)). 
The motivation for claims 3-6 was shown previously in claim 2.

Regarding claim 18, Kamiyama in view of Ogawa teaches all of the elements disclosed in claim 1 above. 
Kamiyama in view of Ogawa teaches control to notify that the parameter of processing was changed by the user operation in association with displaying a result of the TIC analysis, but does not explicitly teach controlling a speaker to indicate a user operation. 
Whereas, Takagi, in the same field of endeavor, teaches controlling a speaker to indicate a user operation (see pg. 6, para. 0116 — “Further, the display Screen generator 117 creates a notification for the operator, such as a message prompt to select the section of interest. The display device 119 displays the display image and the notification...For example, the notification may be speech or a sound to notify the operator. The speech or sound may be emitted from a speaker, etc., connected to the ultrasound diagnostic device body 101 or the display device 119.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified control to notify that the parameter of processing was changed by the user operation in association with displaying a result of the TIC analysis, as disclosed in Kamiyama in view of Ogawa, by having the processor control a speaker to indicate a user operation, as disclosed in Takagi. One of ordinary skill in the art would have been motivated to make this modification in order for the operator to have an additional indicator of a user input causing a change in a parameter of processing.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kamiyama in view of Ogawa, as applied to claim 1 above, and in further view of Chono et al. (US 20150320399 A1, published November 12, 2015), hereinafter referred to as Chono.
Regarding claim 7, Kamiyama in view of Ogawa teaches all of the elements disclosed in claim 1 above. 
Kamiyama in view of Ogawa teaches control to notify that the parameter of processing was changed by the user operation in association with displaying a result of the TIC analysis, but does not explicitly teach wherein the processor is configured to control to notify type of the user operation. 
Whereas, Chono, in an analogous field of endeavor, teaches wherein the processor is configured to control to notify type of the user operation (Fig. 15; see para. 0074 — “When the remeasurement computation instruction 327 or the remeasurement position computation instruction 328 is selected, a remeasurement state occurs, and an indication of the remeasurement state is displayed. For example, the display of the selected item “remeasurement computation instruction” or “remeasurement position computation instruction” is changed in color, comes into a blinking state, or the like, so as to notify the examiner that a remeasurement mode is in effect.” Where the different types of user operation are remeasurement computation instruction and remeasurement position computation instruction). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified control to notify that the parameter of processing was changed by the user operation in association with displaying a result of the TIC analysis, as disclosed in Kamiyama, by having the processor control to notify type of the user operation, as disclosed in Chono. One of ordinary skill in the art would have been motivated to make this modification in order to notify the operator when the remeasurement computation instruction and/or the remeasurement position computation instruction is in effect, as taught in Chono (see para. 0075).
Furthermore, regarding claim 8, Kamiyama further teaches wherein the processor is configured to notify that the parameter of processing was changed by the user operation in association with displaying the result of the TIC analysis (see para. 0087-0088 — “...if the method is executed, it is preferable to include a device for notifying the operator that photographing which is being presently executed is changed in compliance with “optimal analysis conditions”...According to a support function to obtain securely data required for a diagnosis/analysis protocol, transmission/reception conditions optimal for quantitative analysis are set with respect to a local interested area specified by an operator.” Where the diagnosis/analysis protocol is the TIC analysis; Fig. 12, TIC curve; see para. 0101 — “A plurality of luminance change curves can be calculated with respect to all time phases. Further, the apparatus comprises calculation programs for obtaining an averaged curve and for making calculations such as addition and subtraction between arbitrary curves, with respect to the plurality of curves, and an interface thereof.” Where notifying the parameter is changed is notifying the operator that imaging is changed based on the changed parameters corresponding to “optimal analysis conditions”, and displaying a result of TIC analysis is equated to making calculations of the luminance change curves and displaying the curve), and 
Chrono further teaches wherein the processor is configured to notify that the parameter of processing performed on the ultrasonic signals was changed by the type of the user operation (Fig. 15; see para. 0074 — “When the remeasurement computation instruction 327 or the remeasurement position computation instruction 328 is selected, a remeasurement state occurs, and an indication of the remeasurement state is displayed. For example, the display of the selected item “remeasurement computation instruction” or “remeasurement position computation instruction” is changed in color, comes into a blinking state, or the like, so as to notify the examiner that a remeasurement mode is in effect.” Where the different types of user operation are remeasurement computation instruction and remeasurement position computation instruction). 
The motivation for claim 8 was shown previously in claim 7.

Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kamiyama in view of Ogawa, as applied to claim 1 and 10 above, respectively, and in further view of Park et al. (US 20160157824 A1, published June 9, 2016), hereinafter referred to as Park.
Regarding claims 17 and 19, Kamiyama in view of Ogawa teaches all of the elements disclosed in claim 1 and 10 above, respectively. 
Kamiyama in view of Ogawa teaches input information of the user operation, but does not explicitly teach wherein the input information includes at least the user operation of either changing the contrast or changing the gain. 
Whereas, Park, in an analogous field of endeavor, teaches wherein the input information includes at least the user operation of either changing the contrast or changing the gain (Fig. 10; see para. 0140 — “In operation S130, the ultrasound image providing apparatus 200 (300) may perform control to update and display the gain setting window, based on the user input.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the user operation, as disclosed in Kamiyama in view of Ogawa, by having the user operation of changing the gain, as disclosed in Park. One of ordinary skill in the art would have been motivated to make this modification in order to easily compensate for the sensitivity of an ultrasound image, as taught in Park (see para. 0006).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kim (US 20170103552 A1, published April 13, 2017 with a priority date of September 26, 2016) discloses where the controller may provide a notification about information about a change to a parameter to the user via the display. 
Fujii et al. (JP 2006255013 A, published September 28, 2006) discloses where the parameter to be stored is an arbitrary parameter selected by the inspector among those that are set during the operation control of the ultrasonic diagnostic apparatus and affect the image quality of the ultrasonic image. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nyrobi Celestine whose telephone number is (571)272-0129.  The examiner can normally be reached on Monday - Thursday, 7:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.C./Examiner, Art Unit 3793 


/JOEL LAMPRECHT/Primary Examiner, Art Unit 3793